DETAILED ACTION
This action is responsive to the Applicant’s response filed 8/25/22.
As indicated in Applicant’s response, claims 1, 3-5, 10-11, 13-15, 17, 20 have been amended, and claims 2, 6, 12, 16 cancelled.  Claims 1, 3-5, 7-11, 13-15, 17-20 are pending in the office action.
	EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 3-5, 7-11, 13-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
	A method of controlling an air conditioner configured to condition air of a dwelling, 
	(i) the air conditioner comprising including an outdoor unit, and an indoor unit, the indoor unit including a heat exchanger, and a communicator configured to communicate with an access point (AP), the method comprising:
	(ii) receiving information from an external server, through the communicator, when a new terminal is connected to the access point or a terminal connected to the access point is disconnected from the access point;
	(iii) receiving an input for an Artificial Intelligence (Al) mode from an occupant of the dwelling; when the input for the Al mode is received, 
	controlling the communicator to transmit to the external server a message requesting the information, the information including information output by a neural network relating to terminals currently connected to the access point, and
	(iv) changing an operation temperature of the air conditioner and/or an operation mode of the air conditioner in accordance with the received information.
	(as recited in claims 1, 11)
	Ackerson et al, USPubN: 2021/0133929, discloses a framework for improving user experience in accordance with estimated interactive relationships with a rendering of graphic scene and implementation of  a codec therefor, where a scene model comprises acquiring spatial information (entry points, traveral paths ) and actions, requests by the users related to the scene, so that the tracked information can be used for a machine learning that generates estimates, prediction of usage metrics, user movement or passage into a room, object recognition, visual, geometric translations, best subscene extent or increment, the spatial approaches forming deterministic or non-deterministic scene-usage learning geared for scene reconstruction, the construction construed from terminal nodes of a plenoptic hierarchy.  
	Ackerson’s attempt to reconstruct plenoptic nodes and terminals hierarchical representation of a codec-based scene via use of machine learning to predict usage and spatial data, entry and exit behavior of users respective to a room is not concerned with changing temperature of a HVAC operation using server-returned information – as in (iv) – in terms of output from a neural network execution that provides connectivity information on terminals respective to access points of a communicator associated with the air conditioning system of a building/dwelling whose occupants provide intput into a Artificial Intelligence mode as in (iii) to initiate server communicating with the neural network, where request for server information is responsive to event when a terminal is newly connected to the access point or disconnected from it as in (ii)
	Arensmeier et al, USPubN: 20140074730, discloses remote server(s) attached with monitored information from a HVAC system, where monitored information sent from thermostats, condensor or air handling sensors are routed to a remote server for review execution of algoritms, analysis geared for diagnoses and servicing commands to be issued; where the existing data from a server diagnosis can be refined using ML system (such as neural network) to better reinforce on validity of the frequency signatures obtained from a diagnosed fault.  Hence, Arensmeier use of remote servers equipped with neural network machine to validate diagnosed data fails to disclose altering a operational temperature of a HVAC- as in (iv) - in relation with a request for server information which is responsive to event where a terminal is newly connected to the access point or disconnected from it as in (ii), where the server provides neural network output related to terminals currently connected to the access point, the access point associated with a communicator unit of the air conditioning system associated with a building/dwelling where an occupant thereof provides intput into a Artificial Intelligence mode as in (iii) to initiate server communicating with the neural network.
	Mehrabanzad et al, USPubN: 2019/0121338, discloses adaptation of network-resource as predictive technique such as cloud-based machine learning to proactively monitor user activities, predict their behavior or intended app use (e.g user usage at access points) in association with policy and rules preestablished for respective access point, and improving performance of access point and network resource allocation based thereon. Hence, Mehrabanzad’s use of remote machine learning of a predictive model to improve network resource per effect of proactively tracking user usage, of apps on wireless terminal, or user arrival time is not particularly concerned with changing temperature of a HVAC operation using server-returned information – as in (iv) – being output from a neural network execution that provides connectivity information on terminals respective to access points of a communicator of the air conditioning system associated with a building/dwelling whose occupants provide intput into a Artificial Intelligence mode as in (iii) to initiate server communicating with the neural network, where request for server information is responsive to event when a terminal is newly connected to the access point or disconnected from it as in (ii)
	Ho Syd, CN 101809923 , “Acknowledge Mode Polling with immediate Status Report Timing”, discloses use of neural network as wireless NW analytic tool to track time-based communication content via artificial intelligence supported with vector machines, machine learning, neural network expert systems where execution logic is adapted to access point evolving and learning from simlar condition set with a similar machine, to derive insight on delay, error in connection condition of a service state data as part of solution to report on most accurate information on connection establishment and release in a wireless link control protocol.
	Hence neural network algorithm in Ho Syd to report on connection state dynamic with evolving of access point in a wireless link protocol fails to fulfill a HVAC context – as in (i) - intended for changing operational temperature from use of server-returned information – as in (iv) – which is output from a neural network execution that provides connectivity information on terminals respective to access points of a communicator of the air conditioning system associated with a building/dwelling whose occupants provide intput into a Artificial Intelligence mode as in (iii) to initiate server communicating with the neural network, where request for server information is responsive to event when a terminal is newly connected to the access point or disconnected from it as in (ii)
	Leinen et al, USPubN: 2014/0375218, discloses wireless occupancy sensor provided to couple a communicated load with a sensor installed for indicating personnel in a building, the occupancy controllable via sensor of application using a mobile device, the sensor configured with Wifi access point and a service identifyijng a SSID and a device ID, such as laptop, smartphone or tablet loaded with-0084 a web application in accordance to application running of the device, and the established wireless connectivity between wireless router and occupancy sensor; hence occupancy information as per Leinen obtained from wireless occupancy sensors indicative of user mobile device and ongoing web app thereon fails to fulfill a HVAC context – as in (i) - intended for changing operational temperature from use of server-returned information – as in (iv) – which is output from a neural network execution that provides connectivity information on terminals respective to access points of a communicator of the air conditioning system associated with a building/dwelling whose occupants provide intput into a Artificial Intelligence mode as in (iii) to initiate server communicating with the neural network, where request for server information is responsive to event when a terminal is newly connected to the access point or disconnected from it as in (ii)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Septembre 10, 2022